DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/23/2022 has been entered.



Response to Amendment
Received 05/23/2022

	Claim(s) 1-20 are pending.
	Claim(s) 1, 9, and 16 have been amended.
The 35 U.S.C § 103 rejection to claim(s) 1-20 have been fully considered in view of the amendments received on 05/23/2022 and are fully addressed in the prior art rejection below.


Response to Arguments
Received 05/23/2022


Regarding independent claim(s) 1, 9, and 16:

Applicant’s arguments (Remarks, Page 8: ¶ 4 to Page 9: ¶ 3), filed 05/23/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C § 103 have been fully considered and are persuasive. Wherein, the Waldron et al. (US PGPUB No. 20180150892 A1), Hart (US PGPUB No. 20150046296 A1), and Ballard et al. (US PGPUB No. 20140267419 A1) within the combination failed to address the newly amended subject matter. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of Salter et al. (US PGPUB No. 20140375683 A1), and further in view of Hurst (US PGPUB No. 20200410023 A1) regarding claim 1.

Applicant’s arguments (Remarks, Page 9: ¶ 4 to Page 10: ¶ 1), filed 05/23/2022, with respect to the rejection(s) of claim(s) 9 and 16 under 35 U.S.C § 103 have been fully considered and are persuasive due claim 9's and claim 16's similarity to claim 1. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of Salter et al. in view of Hurst, and further in view of Parulski et al. (US PGPUB No. 20160242010 A1) regarding claim 9; and Salter et al., and further in view of Daniels et al. (US PGPUB No. 20170243403 A1) regarding claim 16.


Regarding dependent claim(s) 2-8, 10-15, and 17-20:

Applicant’s arguments (Remarks, Page 10: ¶ 2), filed 05/23/2022, with respect to the rejection(s) of claim(s) 2-8, 10-15, and 17-20 under 35 U.S.C § 103 have been fully considered and are persuasive due the dependency upon claims 1, 9, and 16 respectively. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of the prior art as mentioned above.





Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salter et al., US PGPUB No. 20140375683 A1, hereinafter Salter, and further in view of Hurst, US PGPUB No. 20200410023 A1, hereinafter Hurst.


Regarding claim 1, Salter discloses a system (Salter; a system [¶ 0056 and ¶ 0059], as illustrated within Fig. 10; moreover, AR display system 300 [¶ 0017-0018]) comprising: 
at least one processor (Salter; the system, as addressed above, comprises one or more processors [¶ 0022 and ¶ 0058-0059]); and 
a memory having stored thereon computer-executable instructions that, when executed by the at least one processor, cause the system (Salter; a memory having stored thereon computer-executable instructions that cause the system to perform when executed by the at least one processor [¶ 0022 and ¶ 0058-0060]) to:
identify a region of a scene observed by an augmented reality device (Salter; the system, as addressed above, (configured) to identify a region of a scene observed by an AR device [¶ 0013-0014]; wherein, the HMD uses sensor(s) to observe and identify [¶ 0012, ¶ 0018, and ¶ 0020]; such that, one or more sensors are configured to identify real objects inside and outside a FOV [¶ 0022, ¶ 0032, and ¶ 0047]);
provide information associating an application with a physical point in physical space within the region (Salter; the system, as addressed above, (configured) to provide information associating a FOV use of the HMD (i.e. application, AR operation of the HMD) with an implicit physical point in physical space within the region [¶ 0024-0025 and ¶ 0028]; wherein, FOV use of the HMD corresponds to AR operations within an environment related with the identification of objects and the providing of information [¶ 0002 and ¶ 0012-0014] further corresponding to an application; and wherein Figs. 1A-B illustrate, an implicit physical point in physical space within the region, given positioning of a virtual marker is located in relation with a real world environment [¶ 0013-0014, ¶ 0047, and ¶ 0050]), wherein the physical point is a fixed location within the physical space (Salter; the implicit physical point, as addressed above, is a fixed location within the physical space [¶ 0024-0026]; wherein, the fixed location corresponds to the one or more (stationary) locations represented by one or more markers (relative to the movement of the FOV) [¶ 0024-0026], as illustrated between T1 and T2 of Fig. 4; moreover, the markers and their associated objects are static relative to the movement of the FOV corresponding to a fixed location within the physical space [¶ 0024-0026]), the physical point being independent of movement of the augmented reality device (Salter; the implicit physical point, as addressed above, being independent of movement of the AR device [¶ 0024-0026]; wherein, independent of movement corresponds to the position of the objects associated with the one or more markers within the environment being stationary relative to the movement of the FOV (further corresponding to implicit movement of the HMD) [¶ 0024-0026]);
receive sensor data from the augmented reality device (Salter; the system, as addressed above, (configured) to receive sensor data from the AR device [¶ 0018-0020]); 
generate an event based at least in part on the sensor data (Salter; the system, as addressed above, (configured) to generate an event/indicator based at least in part on the sensor data [¶ 0047-0049]; wherein, objects of a user’s environment trigger a visual event/indication [¶ 0047-0049] based in part on received sensor data [¶ 0022, ¶ 0032, and ¶ 0047]), the event comprising location whose origin is defined relative to the physical point (Salter; the event/indicator comprising a location whose origin is defined relative to the implicit physical point [¶ 0022 and ¶ 0025]; wherein, one or more markers relative to the FOV is based on the location and direction of the object it represents [¶ 0024-0026 and ¶ 0032-0033]), wherein relevance of the event to the application is determined based at least in part on proximity of the event to the physical point (Salter; relevance of the event/indicator (e.g. the relevance of a nearby restaurant) to the FOV use of the HMD (i.e. application, AR operation of the HMD) is determined based at least in part on distance/proximity of the event/indicator to the implicit physical point [¶ 0013-0015, ¶ 0027-0028, and ¶ 0046-0047], as illustrated within Fig. 1A-B and Fig. 4; moreover, appearance of the markers are able to indicate direction and/or distance [¶ 0049 and ¶ 0051]; additionally, sound is able indicate distance of an object from a user [¶ 0053-0054]); and 
provide, based at least in part on the determined relevance, the event to the application (Salter; the system, as addressed above, (configured) to provide the event/indicator to the FOV use of the HMD (i.e. application, AR operation of the HMD) based at least in part on the determined relevance (e.g. the relevance of a nearby restaurant) [¶ 0013-0015, ¶ 0027-0028, and ¶ 0046-0047], as illustrated within Fig. 1A-B and Fig. 4), wherein the application defines a user interface element based, at least in part, on the location whose origin is defined relative to the physical point (Salter; the FOV use of the HMD (i.e. application, AR operation of the HMD) defines a UI element based (at least in part) on the location whose origin is defined relative to the implicit physical point [¶ 0022 and ¶ 0025]; wherein, one or more markers relative to the FOV is based on the location and direction of the object it represents [¶ 0024-0026 and ¶ 0032-0033]; wherein, the one or more markers/indicators correspond to an event and a UI element, given that that the markers/indicators are triggerable and are visual AR elements, as addressed above), and wherein the augmented reality device displays the user interface element based at least in part on translation of the location to a location in the scene (Salter; the AR device displays the UI element based at least in part on translation of the (event) location to a location in the scene [¶ 0024-0026]; wherein, a marker expresses/translates the location associated with an event to a location in the scene).  
Salter fails to disclose store information associating an application with a physical point in physical space within the region;
the event comprising coordinates in a coordinate system whose origin is defined relative to the physical point;
wherein the application defines a user interface element based, at least in part, on the coordinate system whose origin is defined relative to the physical point; and
translation of the coordinates to a location in the scene.
However, Hurst teaches store information associating an application with a physical point in physical space within the region (Hurst; store information associating an application with a coordinate/physical point in geographical/physical space within the region [¶ 0108-0110 and ¶ 0128]; moreover, database record [¶ 0111-0112]; wherein, a physical point corresponds to a geographic coordinate point [¶ 0109]; moreover, applications associated with entered and/or stored geographic data [¶ 0100-0101 and ¶ 0103]), wherein the physical point is a fixed location within the physical space (Hurst; the coordinate/physical point is a fixed/pinned location within the geographical/physical space [¶ 0108-0110]; wherein, pinning to a location corresponds to anchoring to a location further corresponding to a fixed location [¶ 0016-0018 and ¶ 0045]);
generate an event (Hurst; generating an event [¶ 0014 and ¶ 0108]; wherein, events are associated with locations [¶ 0052-0054 and ¶ 0064]), the event comprising coordinates in a coordinate system whose origin is defined relative to the physical point (Hurst; the event, as addressed above, comprising coordinates in a coordinate system [¶ 0108-0109] whose origin is defined relative to the coordinate/physical point [¶ 0052-0054 and ¶ 0105]; i.e., the coordinates associated with an event are defined based on the pinned coordinates associated with a geographical location); and 
wherein the application defines a user interface element based, at least in part, on the coordinate system whose origin is defined relative to the physical point (Hurst; the application defines a UI element [¶ 0100] based, at least in part, on the coordinate system whose origin is defined relative to the coordinate/physical point [¶ 0107-0109 and ¶ 0112], as illustrated within Fig. 2 and Fig. 4), and wherein the device displays the user interface element based at least in part on translation of the coordinates to a location in the scene (Hurst; the device displays [¶ 0100 and ¶ 0113], as illustrated within Fig. 5, the UI element based at least in part on translation of the coordinates to a location in the scene [¶ 0108-0109], as illustrated within Fig. 2).
Salter and Hurst are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Salter, to incorporate store information associating an application with a physical point in physical space within the region, wherein the physical point is a fixed location within the physical space; generate an event, the event comprising coordinates in a coordinate system whose origin is defined relative to the physical point; and wherein the application defines a user interface element based, at least in part, on the coordinate system whose origin is defined relative to the physical point, and wherein the device displays the user interface element based at least in part on translation of the coordinates to a location in the scene (as taught by Hurst), in order to provide a means of establishing and maintaining a more accurate record of information that is allows direct knowledge, experience, and/or particular interest/relevance associated with a user (Hurst; [¶ 0003-0006]).

Regarding claim 2, Salter in view of Hurst further discloses the system of claim 1, wherein the application indicates the location irrespective of changes to at least one of a position or orientation of the augmented reality device (Salter; the FOV use of the HMD (i.e. application, AR operation of the HMD), as addressed within the parent claim(s), indicates the location irrespective of changes to at least one of a position or orientation of the AR device [¶ 0024-0026], as illustrated within Fig. 4; wherein, a marker indicates an object’s location irrespective of the changes to the FOV (through the movement of the HMD), as addressed above).  
Hurst further teaches a location corresponding to coordinates (Hurst; a location corresponding to coordinates [¶ 0108-0109], as depicted within Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Salter as modified by Hurst, to incorporate a location corresponding to coordinates (as taught by Hurst), in order to provide a means of establishing and maintaining a more accurate record of information that is allows direct knowledge, experience, and/or particular interest/relevance associated with a user (Hurst; [¶ 0003-0006]).

Regarding claim 3, Salter in view of Hurst further discloses the system of claim 1, wherein the region is associated with an object and the application indicates the location irrespective of changes to a position of the object (Salter; the region, as addressed within the parent claim(s), is associated with an object and the FOV use of the HMD (i.e. application, AR operation of the HMD) indicates the location irrespective of changes to a position of the object relative to the FOV [¶ 0024-0026], as illustrated within Fig. 4; moreover, an object moves inside and/or outside of the FOV [¶ 0031-0033 and ¶ 0035], as illustrated within Fig. 5).  
Hurst further teaches a location corresponding to coordinates (Hurst; a location corresponding to coordinates [¶ 0108-0109], as depicted within Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Salter as modified by Hurst, to incorporate a location corresponding to coordinates (as taught by Hurst), in order to provide a means of establishing and maintaining a more accurate record of information that is allows direct knowledge, experience, and/or particular interest/relevance associated with a user (Hurst; [¶ 0003-0006]).

Regarding claim 4, Salter in view of Hurst further discloses the system of claim 1, wherein the memory has stored thereon computer-executable instructions that, when executed by the at least one processor, cause the system (Salter; the memory has stored thereon computer-executable instructions that cause the system to perform when executed by the at least one processor, as addressed within the parent claim(s)) to: 
update the region based at least in part on a change to at least one of a position or orientation of the augmented reality device (Salter; the system, as addressed above, (configured) to update the region based at least in part on a change to at least one of a position or orientation of the AR device [¶ 0024-0026 and ¶ 0029], as illustrated within Fig. 4; wherein, updating corresponds to the changes to the visualization and/or information between T1 and T2).  

Regarding claim 8, Salter in view of Hurst further discloses the system of claim 1, wherein the augmented reality device filters sensor data based at least in part on the position of the region (Salter; the AR device filters sensor data based at least in part on the position of the region [¶ 0031-0033 and ¶ 0035]; wherein, filtering sensor data corresponds to distinguishing requested/desired information from another type of information (i.e. filtering restaurant objects from non-restaurant objects) [¶ 0014-0015 and ¶ 0033]).  



Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salter in view of Hurst as applied to claim(s) 1 above, and further in view of Parulski et al., US PGPUB No. 20160242010 A1, hereinafter Parulski.

Regarding claim 5, Salter in view of Hurst further discloses the system of claim 1, wherein the application defines the user interface element by at least specifying a point associated with the user interface element (Salter; FOV use of the HMD (i.e. application, AR operation of the HMD) defines the UI element by at least specifying a point associated with the UI element [¶ 0014 and ¶ 0024-0026], as illustrated by element 153 within Fig. 1A and by element 412/418 within Fig. 4).  
Salter as modified by Hurst fails to disclose specifying a gravitational point associated with the user interface element.
However, Parulski teaches the application defines the user interface element by at least specifying a gravitational point associated with the user interface element (Parulski; the application [¶ 0108-0109] defines the UI element [¶ 0123-0125] by at least specifying a gravitational/attraction point associated with the UI element [¶ 0126-0127], as illustrated within Fig. 6; moreover, ranked venues and closest attraction [¶ 0157-0158 and ¶ 0165], also best ranked [¶ 0159-0160]; wherein, gravitational/attraction point corresponds to priority/rank in relation with a geographic region [¶ 0153 and ¶ 0157-0158]).
Salter in view of Hurst and Parulski are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Salter as modified by Hurst, to incorporate the application defines the user interface element by at least specifying a gravitational point associated with the user interface element (as taught by Parulski), in order to provide digital content for multiple regions at different geographic locations efficiently (Parulski; [¶ 0003-0005 and ¶ 0010]).

Regarding claim 6, Salter in view of Hurst further discloses the system of claim 1, wherein the memory has stored thereon computer-executable instructions that, when executed by the at least one processor, cause the system (Salter; the memory has stored thereon computer-executable instructions that cause the system to perform when executed by the at least one processor, as addressed within the parent claim(s)) to: 
determine an estimate of relevance of the event to the application (Salter; the system, as addressed above, configured to determine a relevance of the event/indicator to the FOV use of the HMD (i.e. application, AR operation of the HMD) [¶ 0013-0015, ¶ 0027-0028, and ¶ 0046-0047]); and 
determine to provide the event to the application (Salter; the system, as addressed above, configured to determine to provide the event/indicator to the FOV use of the HMD (i.e. application, AR operation of the HMD [¶ 0013-0015, ¶ 0027-0028, and ¶ 0046-0047], as illustrated within Fig. 1A-B and Fig. 4).
However, Parulski teaches to: determine an estimate of relevance of the event to the application, the estimate based at least in part on a position of the region relative to the event (Parulski; determine an estimate of relevance (i.e. interest, rank) [¶ 0158-0160] of the event to the application [¶ 0126-0127], the estimate based at least in part on a position of the region [¶ 0155-0157] relative to the event [¶ 0158-0160], as illustrated within Fig. 4 and Fig. 5); and 
determine to provide the event to the application, based at least in part on the estimated relevance (Parulski; determine to provide the event to the application [¶ 0172, ¶ 0179, and ¶ 0204], based at least in part on the estimated relevance (i.e. interest, rank) [¶ 0158-0160]). 
Salter in view of Hurst and Parulski are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Salter as modified by Hurst, to incorporate determine an estimate of relevance of the event to the application, the estimate based at least in part on a position of the region relative to the event; and determine to provide the event to the application, based at least in part on the estimated relevance (as taught by Parulski), in order to provide digital content for multiple regions at different geographic locations efficiently (Parulski; [¶ 0003-0005 and ¶ 0010]).

Regarding claim 7, Salter in view of Hurst further discloses the system of claim 1, wherein the memory has stored thereon computer-executable instructions that, when executed by the at least one processor, cause the system (Salter; the memory has stored thereon computer-executable instructions that cause the system to perform when executed by the at least one processor, as addressed within the parent claim(s)) to:
provide the event to the application based at least in part on determining relevance of the event based at least in part on proximity of the event to the region (Salter; provide the event/indicator to the FOV use of the HMD (i.e. application, AR operation of the HMD) based at least in part on determining relevance of the event/indicator based at least in part on distance/proximity of the event/indicator to the region [¶ 0013-0015, ¶ 0027-0028, and ¶ 0046-0047], as illustrated within Fig. 1A-B and Fig. 4). 
Hurst further teaches to: store information indicative of a subscription by the application to events of an event type (Hurst; store information indicative of a user-profile (i.e. subscription) by the application (within a DB) [¶ 0102 and ¶ 0125-0127] to events of an event type [¶ 0105 and ¶ 0127-0129]; moreover, pinning information for one or more users of a system [¶ 0045-0046 and ¶ 0048-0049], the pinned information is searchable and/or associated with one or more criteria [¶ 0064-0065, ¶ 0067-0068, and ¶ 0074-0076], and information being related to a person or event [¶ 0069-0071 and ¶ 0073]; moreover, user-profiles that require a login/authentication are implicitly stored).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Salter as modified by Hurst, to incorporate to: store information indicative of a subscription by the application to events of an event type (as taught by Hurst), in order to provide a means of establishing and maintaining a more accurate record of information that is allows direct knowledge, experience, and/or particular interest/relevance associated with a user (Hurst; [¶ 0003-0006]).
Salter as modified by Hurst fails to disclose determining an estimate of relevance of the event.
However, Parulski teaches to: provide the event to the application based at least in part on determining an estimate of relevance of the event based at least in part on proximity of the event to the region (Parulski; provide the event to the application  [¶ 0172, ¶ 0179, and ¶ 0204] based at least in part on determining an estimate of relevance (i.e. interest, rank) of the event based at least in part on proximity of the event to the region [¶ 0157-0160]; wherein, proximity corresponding to within border determination [¶ 00154-0155] in relation with the application [¶ 0126-0127], as illustrated within Fig. 4 and Fig. 5).
Salter in view of Hurst and Parulski are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Salter as modified by Hurst, to incorporate to: provide the event to the application based at least in part on determining an estimate of relevance of the event based at least in part on proximity of the event to the region (as taught by Parulski), in order to provide digital content for multiple regions at different geographic locations efficiently (Parulski; [¶ 0003-0005 and ¶ 0010]).


	
Claim(s) 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salter in view of Hurst, and further in view of Parulski.

	
Regarding claim 9, Salter a computer-implemented method (Salter; a computer implemented method [¶ 0056 and ¶ 0058-0060]), comprising: 
identifying a point in physical space associated with a region of an augmented reality scene (Salter; the method, as addressed above, comprises identifying an implicit point in physical space associated with a region of an AR scene [¶ 0013-0014 and ¶ 0024]; wherein Figs. 1A-B illustrate, an implicit physical point in physical space within the region, given positioning of a virtual marker is located in relation with a real world environment [¶ 0013-0014, ¶ 0047, and ¶ 0050]; additionally, indicating information visually [¶ 0025 and ¶ 0028-0030]), wherein the point in the physical space is independent of movement of an augmented reality device (Salter; the implicit physical point in the physical space, as addressed above, is independent of movement of an AR device [¶ 0024-0026]; wherein, independent of movement corresponds to the position of the objects associated with the one or more markers within the environment being stationary relative to the movement of the FOV (further corresponding to implicit movement of the HMD) [¶ 0024-0026]); 
providing information associating an application on the augmented reality device with the region (Salter; the method, as addressed above, comprises providing information associating an FOV use on the HMD (i.e. application on the AR device, AR operations on the HMD) with the region [¶ 0024-0025 and ¶ 0028]; wherein, FOV use of the HMD corresponds to AR operations within an environment related with the identification of objects and the providing of information [¶ 0002 and ¶ 0012-0014] further corresponding to an application); 
receiving sensor data from the augmented reality device (Salter; the method, as addressed above, comprises receiving sensor data from the AR device [¶ 0018-0020]); 
generating an event based at least in part on the sensor data (Salter; the method, as addressed above, comprises generating an event/indicator based at least in part on the sensor data [¶ 0047-0049]; wherein, objects of a user’s environment trigger a visual event/indication [¶ 0047-0049] based in part on received sensor data [¶ 0022, ¶ 0032, and ¶ 0047]), the event comprising location whose origin is defined relative to the point (Salter; the event comprising coordinates in a coordinate system whose origin is defined relative to the implicit point [¶ 0022 and ¶ 0025]; wherein, one or more markers relative to the FOV is based on the location and direction of the object it represents [¶ 0024-0026 and ¶ 0032-0033]), wherein a relevance of the event to the application is determined based at least in part on proximity of the event to the point (Salter; a relevance (e.g. the relevance of a nearby restaurant) of the event/indicator to the FOV use of the HMD (i.e. application, AR operation of the HMD) is determined based at least in part on distance/proximity of the event/indicator to the implicit point [¶ 0013-0015, ¶ 0027-0028, and ¶ 0046-0047], as illustrated within Fig. 1A-B and Fig. 4; moreover, appearance of the markers are able to indicate direction and/or distance [¶ 0049 and ¶ 0051]); and 
providing, based on the determined relevance, the event to the augmented reality device (Salter; the method, as addressed above, comprises providing the event/indicator to the AR device (i.e. HMD) based on the determined relevance (e.g. the relevance of a nearby restaurant) [¶ 0013-0015, ¶ 0027-0028, and ¶ 0046-0047], as illustrated within Fig. 1A-B and Fig. 4), wherein the application, in response to the event, generates a user interface element using a location indicated relative to the origin of the location (Salter; the FOV use of the HMD (i.e. application, AR operation of the HMD) generates a UI element using a location indicated relative to the origin of the location in response to the event/indicator [¶ 0022 and ¶ 0025]; wherein, one or more markers relative to the FOV is based on the location and direction of the object it represents [¶ 0024-0026 and ¶ 0032-0033]; and wherein, the one or more markers/indicators correspond to an event and a UI element, given that that the markers/indicators are triggerable and are visual AR elements, as addressed above), and wherein the augmented reality device displays the user interface element based at least on translating the location to a position in the augmented reality scene (Salter; the AR device displays the UI element based at least on translating the (event) location to a position/location in the AR scene [¶ 0024-0026]; wherein, a marker expresses/translates the location associated with an event to a location in the scene).  
Salter fails to disclose storing information associating an application on the device with the region;
the event comprising coordinates in a coordinate system whose origin is defined relative to the point, wherein an estimate of relevance of the event to the application is determined based at least in part on proximity of the event to the point;
providing, based on the determined estimate of relevance, the event to the device, wherein the application, in response to the event, generates a user interface element using coordinates indicated relative to the origin of the coordinate system; and
translating the coordinates to a position in the scene.
However, Hurst teaches storing information associating an application on the device with the region (Hurst; storing information associating an application on the device with the region [¶ 0108-0110 and ¶ 0128]; moreover, database record [¶ 0111-0112]; wherein, a region corresponds to a geographic region [¶ 0109]; moreover, applications associated with entered and/or stored geographic data [¶ 0100-0101 and ¶ 0103]);
generate an event (Hurst; generating an event [¶ 0014 and ¶ 0108]; wherein, events are associated with locations [¶ 0052-0054 and ¶ 0064]), the event comprising coordinates in a coordinate system whose origin is defined relative to the point (Hurst; the event, as addressed above, comprising coordinates in a coordinate system [¶ 0108-0109] whose origin is defined relative to the coordinate/point [¶ 0052-0054 and ¶ 0105]; i.e., the coordinates associated with an event are defined based on the coordinates associated with a geographical location); and
wherein the application, in response to the event, generates a user interface element using coordinates indicated relative to the origin of the coordinate system (Hurst; the application generates a UI element [¶ 0100] using coordinates indicated relative to the origin of the coordinate system [¶ 0107-0109 and ¶ 0112], as illustrated within Fig. 2 and Fig. 4), and wherein the device displays the user interface element based at least on translating the coordinates to a position in the scene (Hurst; wherein the device displays [¶ 0100 and ¶ 0113], as illustrated within Fig. 5, the UI element based at least on translating the coordinates to a position in the scene [¶ 0108-0109], as illustrated within Fig. 2).  
Salter and Hurst are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Salter, to incorporate storing information associating an application on the device with the region; generate an event, the event comprising coordinates in a coordinate system whose origin is defined relative to the point; and wherein the application, in response to the event, generates a user interface element using coordinates indicated relative to the origin of the coordinate system, and wherein the device displays the user interface element based at least on translating the coordinates to a position in the scene (as taught by Hurst), in order to provide a means of establishing and maintaining a more accurate record of information that is allows direct knowledge, experience, and/or particular interest/relevance associated with a user (Hurst; [¶ 0003-0006]).
Salter as modified by Hurst fails to disclose wherein an estimate of relevance of the event to the application is determined based at least in part on proximity of the event to the point; and 
providing, based on the determined estimate of relevance, the event to the augmented reality device.
However, Parulski teaches wherein an estimate of relevance of the event to the application is determined based at least in part on proximity of the event to the point (Parulski; an estimate of relevance (i.e. interest, rank) of the event to the application [¶ 0126-0127] is determined based at least in part on proximity of the event to the point [¶ 0157-0160]; proximity corresponding to within border determination [¶ 00154-0155], as illustrated within Fig. 4 and Fig. 5); and 
providing, based on the determined estimate of relevance, the event to the device (Parulski; providing the event to the device based on the determined estimate of relevance (i.e. interest, rank) [¶ 0157-0160], as illustrated within Fig. 5).
Salter in view of Hurst and Parulski are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Salter as modified by Hurst, to incorporate wherein an estimate of relevance of the event to the application is determined based at least in part on proximity of the event to the point; and providing, based on the determined estimate of relevance, the event to the device (as taught by Parulski), in order to provide digital content for multiple regions at different geographic locations efficiently (Parulski; [¶ 0003-0005 and ¶ 0010]).

Regarding claim 10, the rejection of claim 10 is addressed within the rejection of claim 2, due to the similarities claim 10 and claim 2 share, therefore refer to the rejection of claim 2 regarding the rejection of claim 10.
 
Regarding claim 11, Salter in view of Hurst and Parulski further discloses the method of claim 9, wherein the region is associated with an object observed in the augmented reality scene and the location is independent of changes to a position of the object (Salter; the region, as within the parent claim(s), is associated with an object observed in the AR scene and the location is independent of changes to a position of the object [¶ 0024-0026], as illustrated within Fig. 4; additionally, observing one or more objects inside and/or outside of the FOV [¶ 0031-0033 and ¶ 0035], as illustrated within Fig. 5).
Hurst further teaches a location corresponding to coordinates (Hurst; a location corresponding to coordinates [¶ 0108-0109], as depicted within Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Salter as modified by Hurst and Parulski, to incorporate a location corresponding to coordinates (as taught by Hurst), in order to provide a means of establishing and maintaining a more accurate record of information that is allows direct knowledge, experience, and/or particular interest/relevance associated with a user (Hurst; [¶ 0003-0006]).

Regarding claim 12, Salter in view of Hurst and Parulski further discloses the method of claim 11, further comprising updating the position of the region based on a change to at least one of a position or orientation of the augmented reality device (Salter; updating the position of the region based on a change to at least one of a position or orientation of the AR device [¶ 0024-0026 and ¶ 0029], as illustrated within Fig. 4; wherein, updating corresponds to the changes associated with position or orientation between T1 and T2 with the FOV (via the HMD)).  

Regarding claim 13, Salter in view of Hurst and Parulski further discloses the method of claim 11, further comprising updating the position of the region to encompass the object in response to movement of the object (Salter; updating the position of the region to encompass the object in response to movement of the object [¶ 0041-0043], as illustrated within Fig. 7; wherein, the user is able to adjust the position of the region to view objects out-of-view [¶ 0036-0038] in relation with visual indicators [¶ 0039]; moreover, moving the FOV to view/encompass the object [¶ 0024-0026], and the manner in which the indicated is displayed is based on the position of the FOV [¶ 0028-0030]).  

Regarding claim 14, Salter in view of Hurst and Parulski further discloses the method of claim 9, further comprising determining an estimate of relevance of the event based at least in part on proximity of the event to the region (Parulski; determining an estimate of relevance of the event [¶ 0156-0160] based at least in part on proximity of the event to the region [¶ 0154-0155], as illustrated within Fig. 4 and Fig. 5). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Salter as modified by Hurst and Parulski, to incorporate determining an estimate of relevance of the event based at least in part on proximity of the event to the region (as taught by Parulski), in order to provide digital content for multiple regions at different geographic locations efficiently (Parulski; [¶ 0003-0005 and ¶ 0010]).

Regarding claim 15, Salter in view of Hurst and Parulski further discloses the method of claim 9, wherein the application indicates the coordinates by at least indicating a gravitational point in the region (Parulski; the application [¶ 0108-0109] indicates the coordinates by at least indicating a gravitational/attraction point [¶ 0126-0127 and ¶ 0153], as illustrated within Fig. 6; moreover, ranked venues and closest attraction [¶ 0157-0158 and ¶ 0165], also best ranked [¶ 0159-0160]; wherein, gravitational/attraction point corresponds to priority/rank in relation with a geographic region [¶ 0153 and ¶ 0157-0158]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Salter as modified by Hurst and Parulski, to incorporate the application indicates the coordinates by at least indicating a gravitational point in the region (as taught by Parulski), in order to provide digital content for multiple regions at different geographic locations efficiently (Parulski; [¶ 0003-0005 and ¶ 0010]).



Claim(s) 16, 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salter, and further in view of Daniels et al., US PGPUB No. 20170243403 A1, hereinafter Daniels.

Regarding claim 16, Salter discloses a non-transitory computer-readable storage medium having stored thereon executable instructions that, in response to being executed by one or more processors of an augmented reality device, cause the augmented reality device (Salter; a memory (i.e. non-transitory computer-readable storage medium) having stored thereon executable instructions that cause the augmented reality device to perform in response to being executed by one or more processors of an AR device [¶ 0055-0056 and ¶ 0058-0060]) to at least:
associate an application with a physical region encompassing an object identified in an augmented reality scene (Salter; to associate an FOV use on the HMD (i.e. application on the AR device, AR operations on the HMD) with a physical region encompassing an object identified in an AR scene [¶ 0024-0025 and ¶ 0028], as illustrated within Fig. 4; wherein, FOV use of the HMD corresponds to AR operations within an environment related with the identification of objects and the providing of information [¶ 0002 and ¶ 0012-0014] further corresponding to an application; and wherein, objects are encompassed within the region as illustrated within Figs. 1A-B and Fig. 4); 
obtain the sensor data based at least in part on a location of the physical region encompassing the object identified in the augmented reality scene (Salter; obtain the sensor data based at least in part on a location of the physical region encompassing the object identified in the augmented reality scene [¶ 0047-0049]; wherein, objects of a user’s environment trigger a visual event/indication [¶ 0047-0049] based in part on received sensor data [¶ 0022, ¶ 0032, and ¶ 0047]);
receive event data based at least in part on the sensor data and a position of the physical region in the augmented reality scene (Salter; receive event/indicator data based at least in part on the sensor data [¶ 0047-0049] and a position of the physical region in the AR scene [¶ 0013-0015, ¶ 0027-0028, and ¶ 0046-0047], as illustrated within Fig. 1A-B and Fig. 4; moreover, appearance of the markers are able to indicate direction and/or distance [¶ 0049 and ¶ 0051]; wherein, objects of a user’s environment trigger a visual event/indication [¶ 0047-0049] based in part on received sensor data [¶ 0022, ¶ 0032, and ¶ 0047]),wherein the physical region is independent of movement of the augmented reality device (Salter; the physical region [¶ 0013-0014, ¶ 0047, and ¶ 0050], as illustrated within Figs. 1A-B, is independent of movement of an AR device [¶ 0024-0026]; wherein, independent of movement corresponds to the position of the objects associated with the one or more markers within the environment being stationary relative to the movement of the FOV (further corresponding to implicit movement of the HMD) [¶ 0024-0026]); 
define a user interface element using a location indicated relative to the origin of the location (Salter; define a UI element using a location indicated relative to the origin of the location [¶ 0022 and ¶ 0025]; wherein, one or more markers relative to the FOV is based on the location and direction of the object it represents [¶ 0024-0026 and ¶ 0032-0033]; and wherein, the one or more markers/indicators correspond to an event and a UI element, given that that the markers/indicators are triggerable and are visual AR elements, as addressed above); and 
display the user interface element based at least in part on a translation of the location to a position in the augmented reality scene (Salter; display the UI element based at least in part on a translation of the (event) location to a position/location in the AR scene [¶ 0024-0026]; wherein, a marker expresses/translates the location associated with an event to a location in the scene).  
Salter fails to disclose send a request to associate an application;
send sensor data to a remote service, the sensor data selected for sending based at least in part on a location of the physical region encompassing the object identified in the augmented reality scene;
receive, from the remote service;
a user interface element using coordinates indicated relative to the origin of the coordinate system; and 
a translation of the coordinates to a position in the augmented reality scene.
However, Daniels teaches to: cause the augmented reality device (Daniels; causing the AR device [¶ 0087-0088]; moreover, AR system [¶ 0061-0062 and ¶ 0064]) to at least:
send sensor data to a remote service (Daniels; the AR device, as addressed above, configured to (at least) send sensor data (i.e. onsite data) to a remote service [¶ 0069-0071 and ¶ 0088]; wherein, information communion is depicted within Figs. 2A-B and Figs. 5A-B), the sensor data selected for sending based at least in part on a location of the physical region encompassing the object identified in the augmented reality scene (Daniels; the sensor data, as addressed above, selected for sending based at least in part on a location of the physical region encompassing the object identified in the AR scene [¶ 0069-0071, ¶ 0088, and ¶ 0090]);
receive, from the remote service, event data based at least in part on the sensor data and a position of the physical region in the augmented reality scene (Daniels; the AR device, as addressed above, configured to (at least) receive event (i.e. AR experience) data based at least in part on the sensor data (i.e. onsite data) and a position of the physical region in the AR scene from the remote service [¶ 0073-0074, ¶ 0089, and ¶ 0091]; moreover, AR events [¶ 0054 and ¶ 0075]), the event data comprising coordinates in a coordinate system whose origin is defined relative to the physical region (Daniels; the event (i.e. AR experience) data comprising coordinates in a coordinate system whose origin is defined relative to the physical region [¶ 0055 ad ¶ 0065-0066]; wherein, positioning (i.e. coordinates) of the mobile device is determined [¶ 0047-0048]); 
define a user interface element using coordinates indicated relative to the origin of the coordinate system (Daniels; the AR device, as addressed above, configured to (at least) define a UI element using coordinates indicated relative to the origin of the coordinate system [¶ 0070-0072]; additional, information about AR content corresponding to geographic locations at or near a selected geographic location [¶ 0088-0089]; moreover, utilizing of the coordinate system, as addressed above); and 
display the user interface element based at least in part on a translation of the coordinates to a position in the augmented reality scene (Daniels; the AR device, as addressed above, configured to (at least) display the UI element based at least in part on a translation of the coordinates to a position in the AR scene [¶ 0073-0074], as illustrated within steps 255-260 of Fig. 2A; moreover, displaying information associated with AR content [¶ 0089-0091] and updates the display [¶ 0092-0093], as illustrated within Figs. 5A-B; wherein, utilizing of the coordinate data, as addressed above).
Salter and Daniels are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Salter, to incorporate to: cause the augmented reality device to at least: send sensor data to a remote service, the sensor data selected for sending based at least in part on a location of the physical region encompassing the object identified in the augmented reality scene; receive, from the remote service, event data based at least in part on the sensor data and a position of the physical region in the augmented reality scene, the event data comprising coordinates in a coordinate system whose origin is defined relative to the physical region; define a user interface element using coordinates indicated relative to the origin of the coordinate system; and display the user interface element based at least in part on a translation of the coordinates to a position in the augmented reality scene (as taught by Daniels), in order to provide an experience that is unique to an environment (Daniels; [¶ 0003 and ¶ 0007-0008]).

Regarding claim 17, Salter in view of Daniels further discloses the non-transitory computer-readable storage medium of claim 16, wherein the application updates the user interface element in response to an additional event (Salter; the FOV use of the HMD (i.e. application, AR operation of the HMD) updates the UI element in response to an additional event [¶ 0024-0026], as illustrated within Fig. 4; moreover, an object moves inside and/or outside of the FOV [¶ 0031-0033 and ¶ 0035], as illustrated within Fig. 5), wherein the update is based at least in part on location indicated independently of motion of at least one of the augmented reality device or the object (Salter; the update is based at least in part on location(s) indicated independently of motion of at least one of the AR device or the object [¶ 0024-0026]; wherein, independent of movement corresponds to the position of the objects associated with the one or more markers within the environment being stationary relative to the movement of the FOV (further corresponding to implicit movement of the HMD) [¶ 0024-0026]).
Daniels further teaches a location corresponding to coordinates (Daniels; a location corresponding to coordinates [¶ 0055 ad ¶ 0065-0066]; wherein, positioning (i.e. coordinates) are determined [¶ 0047-0048]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Salter as modified by Daniels, to incorporate a location corresponding to coordinates (as taught by Daniels), in order to provide an experience that is unique to an environment (Daniels; [¶ 0003 and ¶ 0007-0008]).

Regarding claim 19, Salter in view of Daniels further discloses the non-transitory computer-readable storage medium of claim 16, having stored thereon further executable instructions that, in response to being executed by one or more processors of an augmented reality device, cause the augmented reality device (Salter; having stored thereon further executable instructions that, in response to being executed by one or more processors of an AR device, cause the AR device, as addressed within the parent claim(s)) to at least: 
filter sensor data based at least in part on the position of the physical region (Salter; the AR device, as addressed above, (configured) to filter sensor data based at least in part on the position of the physical region [¶ 0031-0033 and ¶ 0035]; wherein, filtering sensor data corresponds to distinguishing requested/desired information from another type of information (i.e. filtering restaurant objects from non-restaurant objects) [¶ 0014-0015 and ¶ 0033]). 
 
Regarding claim 20, Salter in view of Daniels further discloses the non-transitory computer-readable storage medium of claim 16, having stored thereon further executable instructions that, in response to being executed by one or more processors of an augmented reality device, cause the augmented reality device (Salter; having stored thereon further executable instructions that, in response to being executed by one or more processors of an AR device, cause the AR device, as addressed within the parent claim(s)) to at least:
track the position of the region in three-dimensional space (Salter; implicitly track the position of the region in physical space (i.e. 3D space) [¶ 0024-0026 and ¶ 0030], given GPS [¶ 0020] and/or sensors [¶ 0021]; moreover, a direction of the FOV is implicitly monitored/tracked [¶ 0031-0032 and ¶ 0035], given the FOV being determined relative to the virtual map [¶ 0033-0034], as illustrated within Fig. 5).
Daniels further teaches to: track the position of the region in three-dimensional space (Daniels; track (through GPS) the position of the region in physical space (i.e. 3D space [¶ 0065-0066 and ¶ 0079]); and
select sensor data for sending to the remote service based at least in part on the position of the physical region in three-dimensional space (Daniels; select sensor data for sending to the remote service based at least in part on the position of the physical region in physical space (i.e. 3D space) [¶ 0069-0071, ¶ 0088, and ¶ 0090]; wherein, sensor data corresponds to GPS/position information [¶ 0047-0048 and ¶ 0065-0066]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Salter as modified by Daniels, to incorporate to: track the position of the region in three-dimensional space; and select sensor data for sending to the remote service based at least in part on the position of the physical region in three-dimensional space (as taught by Daniels), in order to provide an experience that is unique to an environment (Daniels; [¶ 0003 and ¶ 0007-0008]).







Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salter in view of Daniels as applied to claim(s) 16 above, and further in view of Parulski.

Regarding claim 18, Salter in view of Daniels further discloses the non-transitory computer-readable storage medium of claim 16, wherein the application indicates the location of the user interface element by at least indicating a point in the physical region (Salter; FOV use of the HMD (i.e. application, AR operation of the HMD) indicates the location of the UI element by at least indicating a point in the physical region [¶ 0014 and ¶ 0024-0026], as illustrated by element 153 within Fig. 1A and by element 412/418 within Fig. 4).  
Salter as modified by Daniels fails to disclose indicates the coordinates of the user interface element by at least indicating a gravitational point in the physical region.
However, Parulski teaches the application indicates the coordinates of the user interface element by at least indicating a gravitational point in the physical region (Parulski; the application [¶ 0108-0109] indicates the coordinates of the UI element [¶ 0123-0125] by at least indicating a gravitational/attraction point in the physical region [¶ 0126-0127], as illustrated within Fig. 6; moreover, ranked venues and closest attraction [¶ 0157-0158 and ¶ 0165], also best ranked [¶ 0159-0160]; wherein, gravitational/attraction point corresponds to priority/rank in relation with a geographic region [¶ 0153 and ¶ 0157-0158]).
Salter in view of Daniels and Parulski are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Salter as modified by Daniels, to incorporate the application indicates the coordinates of the user interface element by at least indicating a gravitational point in the physical region (as taught by Parulski), in order to provide digital content for multiple regions at different geographic locations efficiently (Parulski; [¶ 0003-0005 and ¶ 0010]).




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735. The examiner can normally be reached Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)270-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES LLOYD. BEARD
Primary Examiner
Art Unit 2616



/CHARLES L BEARD/Primary Examiner, Art Unit 2616